Case: 18-13479   Date Filed: 01/10/2019   Page: 1 of 4


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13479
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:16-cr-00107-CG-N-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

GREGORY DERRELL SLEDGE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (January 10, 2019)

Before TJOFLAT, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 18-13479        Date Filed: 01/10/2019       Page: 2 of 4


       Gregory Sledge appeals the district court’s imposition of a 6-month term of

imprisonment and 30-month term of supervised release following the revocation of

his supervised release. He argues that his sentence was substantively unreasonable

because it was not tailored to his individual circumstances, specifically, that he was

addicted to opioids.

       We review the sentence imposed by the district court upon the revocation of

supervised release for reasonableness. United States v. Vandergrift, 754 F.3d

1303, 1307 (11th Cir. 2014). When reviewing for reasonableness, this Court

applies a deferential abuse-of-discretion standard. Gall v. United States, 552 U.S.

38, 41 (2007).1 Abuse of discretion can be shown when the district court: (1) fails

to afford consideration to relevant factors that were due significant weight,

(2) gives significant weight to an improper or irrelevant factor, or (3) commits a

clear error of judgment in considering the proper facts. United States v. Osorio-

Moreno, 814 F.3d 1282, 1287 (11th Cir. 2016).

       Upon finding that the defendant violated a condition of supervised release, a

district court may revoke the term of supervised release and impose a term of

imprisonment after considering the specific factors set forth in 18 U.S.C.


       1
         Both parties assert that we should review Sledge’s claim for plain error because he did
not object to the reasonableness of his sentence in the district court. When a defendant did not
object to a procedural sentencing error, we review for plain error. See Vandergrift, 754 F.3d at
1307. But we have not decided whether plain error review applies when a defendant is
challenging the substantive reasonableness of his sentence. In this case, we need not address that
issue because we hold that there was not an abuse of discretion.
                                                2
              Case: 18-13479     Date Filed: 01/10/2019    Page: 3 of 4


§ 3553(a). 18 U.S.C. § 3583(e)(3). In part, sentencing courts must consider (1) the

nature of the offense and the history and characteristics of the defendant; (2) the

need to adequately deter criminal conduct; (3) the need “to protect the public from

further crimes of the defendant”; and (4) the advisory guideline range.

See id. §§ 3583(e), 3553(a)(1), (a)(2)(B)-(C), (a)(4). The district court is required

to impose a sentence that is “sufficient, but not greater than necessary,” to comply

with the purposes listed in § 3553(a). Id. § 3553(a). We will remand only when

we are left with “the definite and firm conviction that the district court committed a

clear error of judgment in weighing the § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008) (quotation marks

omitted).

      Where revocation is mandatory, however, the district court is not required to

consider the § 3553(a) factors in imposing a sentence. United States v. Brown, 224

F.3d 1237, 1241 (11th Cir. 2000), abrogated in part on other grounds by Tapia v.

United States, 564 U.S. 319 (2011). Revocation of supervised release and a

sentence of imprisonment are mandatory if the district court finds that the

defendant violated a condition of his supervised release by testing positive for

drugs more than three times over the course of one year. 18 U.S.C. § 3583(g)(4).

However, the court is required to consider whether the availability of drug


                                          3
              Case: 18-13479     Date Filed: 01/10/2019   Page: 4 of 4


treatment or the defendant’s past or present participation in treatment warrants an

exception to the otherwise required term of imprisonment. Id. § 3583(d).

      Here, the district court did not abuse its discretion in imposing Sledge’s

sentence. Revocation of Sledge’s supervised release was mandatory and, thus, the

court was not required to consider the 18 U.S.C. § 3553(a) factors when imposing

his sentence. Moreover, although it was not required to do so, the court considered

the § 3553(a) factors, including Sledge’s history of repeated pattern of violations of

his supervised release conditions and the need to deter the same behavior. In

addition, it indicated that the 30-month term of supervised release would serve the

goal of rehabilitation. Thus, the record demonstrates that Sledge’s sentence was

substantively reasonable.

      AFFIRMED.




                                          4